NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3658-18

GREGORY FURDYNA,

          Plaintiff-Respondent,

v.

TAMMIE K. MACFARLAND,

          Defendant-Appellant.


                   Submitted February 8, 2021 – Decided April 21, 2021

                   Before Judges Currier and Gooden Brown.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Gloucester County,
                   Docket No. FM-08-0602-18.

                   Lane & Lane, LLC, attorneys for appellant (Daniel J.
                   Lane, on the briefs).

                   Rebel Brown Law Group, LLC, attorneys for
                   respondent (Marianne Rebel Brown, on the brief).

PER CURIAM
       In this matter arising out of the parties' divorce proceedings, defendant

appeals from the Dual Final Judgment of Divorce (FJOD). She contends the

Family Part judge erred in denying her request for an adjournment on the day of

trial when her newly-retained attorney was not available. Because we conclude

the judge did not mistakenly exercise her discretion under the presented

circumstances, we affirm.

       After sixteen years of marriage, defendant filed a non-dissolution verified

complaint for support and maintenance. 1 Both parties were self-represented

during the initial argument. The following month, plaintiff filed a complaint for

divorce and a motion for reconsideration of the earlier order awarding defendant

spousal support and other funds. Defendant filed papers in response to the

motion for reconsideration but did not answer the complaint.

       After plaintiff filed a request to enter default, defendant retained counsel

who filed a notice of appearance, and the parties consented to vacate the default.

Defendant filed an answer and counterclaim, and the parties submitted a case

management order.

       Three months later, defendant's attorney moved to be relieved as counsel,

asserting defendant had not paid her and was not cooperating with her or


1
    There were no children born of the marriage.
                                                                             A-3658-18
                                         2
providing the information necessary for the preparation of the case. The matter

had not yet gone before an early settlement panel and no trial date was

scheduled. Before the court ruled on the motion, a subsequent substitution of

attorney was filed with defendant representing herself.

      Three months later, and two weeks before the trial date, defendant filed a

motion pro se asking for an increase in alimony payments and for a lump sum

of $45,000. Because the trial occurred prior to the return date of the motion, the

court denied all aspects of the motion other than continuing the pendente lite

alimony payment of $1000 a month.

      The parties appeared for trial on Tuesday, January 29, 2019. Both were

self-represented. As the proceeding began, defendant told the court she had

obtained counsel "as of last Friday." Defendant gave the court the attorney's

name and stated he instructed her to request an adjournment. She did not know

the spelling of his name or his phone number. She acknowledged counsel had

not entered an appearance with the court. The judge advised she had not

received a notice of appearance or had any communication from the attorney.

Plaintiff objected to any adjournment of the case.

      When the judge attempted to call counsel, the call went to voicemail. The

judge left the following message:


                                                                            A-3658-18
                                        3
            [Counsel], this is Judge . . . calling from Gloucester
            County, New Jersey on the Furdyna versus MacFarland
            matter. The matter is scheduled for trial. We are
            preparing to begin trial. [Defendant] has indicated that
            she retained you, but we have no entry of appearance or
            any record. Could you please call the courtroom[?]
            ...

      The judge then began to question the parties about their assets and

employment and methodically went through the information contained in the

Case Information Statements (CIS). Defendant did not object.

      After several hours of testimony, the court took a recess. Defendant stated

she was going to pick up additional documents she wanted to present to the

court. When the parties reconvened, the judge advised that defendant's attorney

had contacted her chambers and spoken to her staff. Counsel said he had not

been fully retained. Defendant had spoken to the lawyer as well, and she told

the judge the attorney was not going to come to court that afternoon but

"[counsel] hopes it runs into tomorrow so he can."

      Without objection, the court continued to elicit information from the

parties for the remainder of the day. The parties were instructed to return the

following afternoon to conclude the trial.

      On the second day of trial, both parties provided the court with additional

documentation. Defendant informed the court she had received an email from


                                                                           A-3658-18
                                       4
the attorney advising he was available for trial on February 4 and 7, 2019. The

judge replied that she had not received any communication from the attorney.

However, if the trial did not finish that day, the attorney could come on February

4. Thereafter, defendant told the court "That's okay. We can continue." She

also informed the court she was leaving that night for vacation.

      At the end of the second day of trial, the judge requested the parties return

on February 7 so defendant's counsel could attend. No transcript has been

provided for that day or any further proceedings, nor do counsel or the court

refer to a third day of trial in their respective submissions and decision. We

presume the parties agreed they did not need any further testimony.

      On March 13, 2019, the Family Part judge issued a comprehensive oral

decision and entered a FJOD. She stated she found "significant issues with

regard to the credibility of the parties in this matter with regard to their economic

history."   She noted the parties agreed the only issues for the court's

determination were alimony and equitable distribution.

      In considering an award of alimony, the court thoroughly analyzed the

statutory factors under N.J.S.A. 2A:34-23(b). She considered the tax returns

submitted by the parties and the information in their respective CISs. The judge




                                                                               A-3658-18
                                         5
ordered plaintiff to pay defendant limited duration alimony of $250 a week for

a term of six years and to become current on the arrears.

      The court similarly assessed the factors under N.J.S.A. 2A:34-23.1 in

considering the issue of equitable distribution. The judge awarded defendant

the marital home and deemed her responsible for the mortgage. The court

ordered the parties equally responsible for any property tax liabilities. The

parties retained the vehicles that were already in their possession. In considering

the difference in the value of the vehicles, the court ordered plaintiff to pay

defendant $8500. Plaintiff was responsible for any tax liabilities relating to his

business. There were no further assets to distribute.

      We defer to family court fact findings "'when supported by adequate,

substantial, credible evidence.'" Fattore v. Fattore, 458 N.J. Super. 75, 83 (App.

Div. 2019) (quoting Cesare v. Cesare, 154 N.J. 394, 411-12 (1998)). Where

there is "satisfactory evidentiary support for the trial court's findings . . . [we]

should not disturb the result." Llewelyn v. Shewchuk, 440 N.J. Super. 207, 213

(App. Div. 2015) (citing Beck v. Beck, 86 N.J. 480, 496 (1981)). Deference is

especially appropriate here, in a bench trial, when the evidence is "largely

testimonial and involves questions of credibility." Cesare, 154 N.J. at 412

(citation omitted). A trial judge who observes witnesses and listens to their


                                                                              A-3658-18
                                         6
testimony is in the best position to "make first-hand credibility judgments about

the witnesses who appear on the stand. . . ." N.J. Div. of Youth & Family Servs.

v. E.P., 196 N.J. 88, 104 (2008).

      Therefore, this court "should not disturb the 'factual findings and legal

conclusions of the trial judge unless [it is] convinced that they are so manifestly

unsupported by or inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice.'" Cesare, 154 N.J. at 412

(quoting Rova Farms Resort v. Investors Ins. Co., 65 N.J. 474, 484 (1974)).

      Our review of a trial court's "legal conclusions, and the application of

those conclusions to the facts," is de novo. Fattore, 458 N.J. Super. at 84.

      On appeal, defendant argues the court abused its discretion in denying her

request for an adjournment of the divorce proceedings after she informed the

court she had recently retained counsel and that he needed time to prepare for

trial. In addition, defendant contends the court proceedings were "confusing"

and "unclear" for a pro se litigant, which caused her significant and substantial

prejudice.

      We review a trial court's denial of a request for an adjournment under an

abuse of discretion standard. State ex rel. Comm'r of Transp. v. Shalom Money

St., LLC, 432 N.J. Super. 1, 7 (App. Div. 2013). Whether there was an abuse of


                                                                             A-3658-18
                                        7
discretion depends on the amount of prejudice suffered by the aggrieved party.

State v. Smith, 66 N.J. Super. 465, 468 (App. Div. 1961). Thus, the refusal to

grant an adjournment will not lead to reversal "unless an injustice has been

done." Nadel v. Bergamo, 160 N.J. Super. 213, 218 (App. Div. 1978); see State

v. Maisonet, ___ N.J. ___, ___ (2021) (slip op. at 20) (holding court did not

misapply its discretion in denying the defendant's request for an adjournment to

obtain new counsel on the first day of his murder trial because he suffered no

prejudice).

      Under these circumstances, we are satisfied the Family Part judge did not

misapply her discretion. Both parties represented themselves in pre-trial motion

practice and proceedings. Defendant's prior counsel had moved to be relieved

because defendant was not paying her and was not cooperating with counsel's

requests to provide the information necessary to prepare the case. Defendant

substituted in herself as counsel more than three months before trial and

remained self-represented until the trial date. She filed a motion pro se for

certain relief less than two weeks before the trial date.

      Neither party appeared with counsel on the long-scheduled trial date. It

was not until after the court proceedings began that defendant informed the court

she had retained an attorney two business days earlier. However, the attorney


                                                                           A-3658-18
                                         8
was not available to come to court, and was not prepared to begin the trial.

Defendant stated counsel had instructed her to request an adjournment.

Defendant did not have the correct spelling for the attorney's name or his phone

number. During the colloquy, defendant said she was ready to proceed with the

case.

        Nevertheless, when the court staff was able to ascertain the attorney's

identity, the judge left a message on the attorney's voicemail. Counsel called

back several hours later, stating he was not fully retained and would not be

coming to court that day. At no time did counsel contact the court regarding his

representation, request an adjournment either orally or in writing or file a notice

of appearance. When it was evident the second day of trial that counsel did not

intend to appear, defendant stated: "That's okay. We can continue."

        Clearly, new counsel was not prepared to try the case on the scheduled

trial date. Understandably, he was not contacted until two business days before

the trial date and, apparently, he was not paid his full retainer. In addition, the

judge gave defendant the opportunity to return for a third day of trial with

counsel on a date counsel was available. Defendant did not avail herself of this

offer. Under these facts and given the court's wide latitude to manage its




                                                                             A-3658-18
                                        9
calendar, we discern no mistaken exercise of discretion in denying the

adjournment.

      Moreover, defendant has not demonstrated she was prejudiced by the

denial of her adjournment request. The judge painstakingly went through the

statutory factors and gathered information from the parties in making her

determinations regarding alimony and equitable distribution.       Other than

expressing a dissatisfaction with the alimony terms, defendant has not

established she was unfairly prejudiced by the court's rulings in which she was

awarded alimony and possession of the marital home.

      Affirmed.




                                                                         A-3658-18
                                     10